Citation Nr: 1143966	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-28 776	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received by the Department of Veterans Affairs (VA) to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for peripheral neuropathy of the left foot and toes, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Due to the Veteran's change in residence, further processing of this appeal was undertaken by the VARO in Portland, Oregon.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the Portland RO, in September 2010.  Additional documentary evidence was received into the record at the time of that hearing, along with a written waiver for its initial review by the RO.  The hearing record was directed to remain open for a 60-day period to permit the Veteran to submit additional evidence, which he did in October 2010 and also in February 2011, albeit without a waiver for initial RO review.  

The issues of entitlement to service connection for bilateral hearing loss, peripheral neuropathy of the left foot and toes, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

On September 2, 2010, prior to the promulgation of a decision in this appeal, the Board received written notification from the appellant that he wished to withdraw his pending appeal involving the issue of whether new and material evidence was received by VA to reopen a claim for service connection for PTSD.  


CONCLUSION OF LAW 

The criteria for withdrawal of the Veteran's appeal relating to the question of whether new and material evidence was received by VA to reopen a claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant through his hearing testimony at the Board hearing in September 2010, later reduced to writing, withdrew from appellate consideration the issue of whether new and material evidence was received by VA to reopen a previously denied claim for service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.  



ORDER 

The appeal as to the issue of whether new and material evidence was received by VA to reopen a claim for service connection for PTSD is dismissed. 


REMAND

As indicated in the Introduction above, additional documentary evidence was received by VA in October 2010 and February 2011, which was not reviewed by the RO and which was not accompanied by a waiver for its initial review by the RO.  Ordinarily, the Board would solicit from the Veteran a waiver for initial RO review of that evidence, but in this instance there exist other reasons to remand this matter so that additional evidentiary development may be undertaken.  To that end, the AMC on behalf of the RO will consider all pertinent evidence, including that submitted in October 2010 and February 2011, while the case is in remand status.  

That evidence referenced in the preceding paragraph denotes the existence of hearing loss meeting the criteria identified in 38 C.F.R. § 3.385 (2011), a prerequisite for a grant of service connection, as well as an opinion, albeit without any stated rationale, linking the Veteran's hearing loss to his military service.  In addition, that evidence identified peripheral neuropathy of the Veteran's left foot, as well as his erectile dysfunction, each of which was linked by an opinion from a private attending physician to the Veteran's service-connected diabetes mellitus.  

No VA medical examination has been afforded the Veteran to date in order to ascertain the nature and etiology of each of the claimed disorders.  The record reflects that only one attempt to schedule the Veteran for a VA examination as to the disorders herein at issue has been made to date.  That occurred in or about July 2005, but prior to the conduct of that examination, the Veteran notified VA that he would be unable to report because he did not have the specific documents he needed to have in his possession at the time of examination and because of work demands, among which was the requirement of three-weeks advance notice to be able to utilize his accrued leave.  The Veteran did indicate that he would contact the RO to reschedule at a later date, which the record indicates he did not do.  However, when questioned at the recent hearing, the Veteran expressed a willingness to undergo one or more VA examinations in order to assist the Board in determining his entitlement to the benefits sought.  In light of the newly received evidence referenced above, as well as the absence of any VA examination or opinion as to service incurrence or, as applicable, causation or aggravation by service-connected diabetes mellitus, further medical input is deemed necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  After obtaining the Veteran's authorization, obtain any additional private treatment records, not already on file, which were compiled by Kaiser Permanente.  Once obtained, associate those records with the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA audiological examination in order to assess the nature and etiology of his claimed bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner is requested to address the following question, providing a rationale for the opinion offered:

Is it at least as likely as not (50 percent or greater probability) that any hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 originated in or during service or is otherwise attributable to military service or any event thereof, including inservice acoustic trauma?

Use by the examiner of the at least as likely as not language in responding is required. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

3.  Afford the Veteran a VA peripheral nerve examination in order to assess the nature and etiology of his claimed peripheral neuropathy of the left foot and toes.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses pertaining to neurological disorders affecting the left foot and toes should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the left foot and toes now present originated in or during service or is otherwise attributable to military service or any event thereof, including inservice exposure to toxic herbicide?

b)  Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the left foot and toes now present was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II?  If it is determined that the claimed disorder was worsened by the service-connected diabetes mellitus, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  

Use by the examiner of the at least as likely as not language in responding is required. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Afford the Veteran a VA urological examination in order to assess the nature and etiology of his claimed erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction, if any, originated in or during service or is otherwise attributable to military service or any event thereof?

b)  Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction now present was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II?  If it is determined that the claimed disorder was worsened by the service-connected diabetes mellitus, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  

Use by the examiner of the at least as likely as not language in responding is required. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Lastly, readjudicate the issues remaining on appeal and if any benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


